IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00232-CR

JAMIE LEE HEWETT,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                          From the 220th District Court
                              Bosque County, Texas
                        Trial Court No. 11-02-14500-BCCR


                           MEMORANDUM OPINION


       Jamie Lee Hewett was found guilty of the state-jail felony offense of evading

arrest in a motor vehicle and was assessed a twenty-four months’ sentence in state jail

and a $1,000 fine. Hewett appealed.

       Hewett’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Although informed of his right to do so, Hewett did not file a pro
se response to the Anders brief.

        In an Anders case, we must, “after a full examination of all the proceedings, …

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988). We have conducted

an independent review of the record, and because we find this appeal to be wholly

frivolous, we affirm the judgment.

        We grant appointed counsel’s amended motion to withdraw from representation

of Hewett. Notwithstanding this grant, appointed counsel must send Hewett a copy of

our decision, notify him of his right to file a pro se petition for discretionary review, and

send this Court a letter certifying counsel’s compliance with Texas Rule of Appellate

Procedure 48.4. TEX. R. APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex.

Crim. App. 2006).




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 25, 2012
Do not publish
[CR25]



Hewett v. State                                                                         Page 2